Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with       Dr. Frank J. Miskiel on March 19, 2021.
The application has been amended as follows: 
Claim 15 is cancelled.
Claim 1 is rewritten as: 
- - A polarizer protective film comprising: 
a photocurable resin including a multifunctional acrylate-based monomer and an acrylate-based oligomer having an elongation of 5% to 200%; and
a total amount of 0.1 to 1 part by weight of a sole dye or [[a]] pigment based on 100 parts by weight of the photocurable resin, wherein the sole dye or pigment consists of:
a)    [[the]] a dye or pigment having a maximum absorption wavelength in a range of 580 nm to 610 nm, or

wherein the polarizer protective film has an average light transmittance of 50% or greater in a 400 nm to 550 nm wavelength region, and a pencil hardness of H or greater under a 500 g load. - -.
4.	Lines 12-13 of claim 4 are rewritten as: 
- - wherein in Equation 1, the ultraviolet (UV) curing means coating [[a]] the composition including the sole dye or 
Claim 6 is rewritten as: 
- -The polarizer protective film of Claim 1, wherein the photocurable resin 
Line 1 of claim 14 is rewritten as: 
- - The polarizer protective film of Claim 1, which has an average light - - .
Line 1 of claim 16 is rewritten as:
- - The polarizer protective film of Claim [[5]] 1, which has an average light - - .




Claim 23 is rewritten as: 
- - A method for preparing the polarizer protective film of Claim 1, the method comprising:
coating on a releasing film a composition including the photocurable resin including [[a]] the multifunctional acrylate-based monomer, [[an]] the acrylate-based oligomer having an elongation of 5% to 200%, and [[a]] the total amount of 0.1 to 1 part by weight of [[a]] the sole dye or [[a]] pigment based on 100 parts by weight of the photocurable resin, wherein the sole dye or pigment consists of: 
a)    the dye or pigment having a maximum absorption wavelength of 580 nm to 610 nm, or 
b)    the the dye or pigment having a maximum absorption wavelength in a range of 480 nm to 510 nm;
forming [[a]] the polarizer protective film by curing the composition; and
peeling off the releasing film from the polarizer protective film, 
the polarizer protective film having an average light transmittance of 50% or greater in a 400 nm to 550 nm wavelength region, and a pencil hardness of H or greater under a 500 g load.- -.
Claim 24 is rewritten as: 
- - The polarizer protective film of Claim 1, wherein the dye or having a maximum absorption wavelength in a range of 580 nm to 610 nm 
Claim 25 is rewritten as: 
- -The polarizer protective film of Claim 1, wherein the sole dye or consists of:
[[a]] the dye or pigment having a maximum absorption wavelength in a range of 580 nm to 610 nm 
[[a]] the dye or pigment having a maximum absorption wavelength in a range of 480 nm to 510 nm 

REJOINDER
Claims 1-3, 6, 8, 10-12, 14, 16-19, 21-22. 24-25 of Group I, are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 4, 23 of Group II, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on November 29, 2019 is hereby withdrawn.  In view of the withdrawal of the restriction requirement as to the rejoined inventions, Applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance.
The closest cited prior art of record, WO 2014/035062 (US 2015/0234097), fails to fairly teach or suggest, even in view of US 2005/0249932 and US 2008/0048156, the polarizer protective film comprising the specific combination of composition, function and physical properties including optical properties, and the method for making the polarizer protective film, as amended above.  See Applicant’s arguments regarding the above cited prior art of record in the response filed on February 22, 2021.  
In addition, Applicant has demonstrated superior results for the specific combination of the 0.1 to 1 part of sole dye or pigment with the 100 parts of photocurable resin including the multifunctional acrylate-based monomer and the acrylate-based oligomer having an elongation within a range of 5% to 200%, in terms of providing the desired maximum light absorption wavelength in the wavelength range of 580 nm to 610 nm (594 nm, Table 1, pages 55-56, measured, lines 5-9 of page 54) and the relatively high light transmittance within the wavelength region of 400 nm to 550 nm (493 nm, Table 1, pages 55-56), while maintaining a low curl property (measured, lines 20-24 of page 54) and good cylindrical bend test results (determined, lines 1-5 of page 55), using comparative data in the specification (Experimental Examples 1-3,5 versus Comparative Examples 1-3, Table 1, pages 55-56).

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication should be directed to Sow-Fun Hon whose telephone number is (571)272-1492.  The examiner is on a flexible schedule but can usually be reached during a regular workweek between the hours of 10:00 AM and 6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Aaron Austin, can be reached at (571)272-8935.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Sophie Hon/
Sow-Fun Hon
Primary Examiner, Art Unit 1782